PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


BETHEL WORLD OUTREACH                  
MINISTRIES, of Montgomery
County,
                Plaintiff-Appellant,
                v.
MONTGOMERY COUNTY COUNCIL;
MONTGOMERY COUNTY, MARYLAND,
             Defendants-Appellees.          No. 11-2176


UNITED STATES OF AMERICA; CHRIST
INTERNATIONAL MINISTRIES; FAMILIES
ACROSS AMERICA, INC.; GRACE
MISSIONARY SOCIETY; THE BECKET
FUND FOR RELIGIOUS LIBERTY,
      Amici Supporting Appellant.
                                       
        Appeal from the United States District Court
         for the District of Maryland, at Greenbelt.
          Peter J. Messitte, Senior District Judge.
                    (8:08-cv-01195-PJM)

                 Argued: December 4, 2012

                 Decided: January 31, 2013

 Before MOTZ, FLOYD, and THACKER, Circuit Judges.
2      BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
Affirmed in part, reversed in part, and remanded by published
opinion. Judge Motz wrote the opinion, in which Judge Floyd
and Judge Thacker joined.


                        COUNSEL

ARGUED: Roman Paul Storzer, STORZER & GREENE,
PLLC, Washington, D.C., for Appellant. Angela Macdonald
Miller, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Amici Supporting Appellant. Patricia
Prestigiacomo Via, COUNTY ATTORNEY’S OFFICE,
Rockville, Maryland, for Appellees. ON BRIEF: Robert L.
Greene, STORZER & GREENE, PLLC, Washington, D.C.,
for Appellant. Marc P. Hansen, County Attorney, Edward B.
Lattner, Division Chief, Division of Human Resources &
Appeals, Paul F. Leonard, Jr., Associate County Attorney,
COUNTY ATTORNEY’S OFFICE, Rockville, Maryland, for
Appellees. Jocelyn Samuels, Principal Deputy Assistant
Attorney General, Dennis J. Dimsey, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for the
United States, Amicus Supporting Appellant. Eric C. Rass-
bach, Lori H. Windham, THE BECKET FUND FOR RELI-
GIOUS LIBERTY, Washington, D.C., for Christ International
Ministries, Families Across America, Inc., Grace Missionary
Society, and The Becket Fund for Religious Liberty, Amici
Supporting Appellant.


                         OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

   Bethel World Outreach Ministries brought this action
asserting that Montgomery County’s zoning regulations,
which prevented Bethel from constructing a church, violated
the Religious Land Use and Institutionalized Persons Act
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY              3
("RLUIPA"), the United States Constitution, and the Mary-
land Declaration of Rights. The district court granted sum-
mary judgment to the County on all claims. For the reasons
that follow, we reverse the judgment of the district court as to
Bethel’s RLUIPA "substantial burden" claim, affirm in all
other respects, and remand for further proceedings consistent
with this opinion.

                               I.

   Bethel, a Christian church, owns a place of worship in Sil-
ver Spring, Maryland, and rents a satellite facility in Gaithers-
burg, Maryland. Both Silver Spring and Gaithersburg are
located in Montgomery County.

   Bethel’s Silver Spring church seats approximately 450 peo-
ple at one time and the Gaithersburg facility seats approxi-
mately 300; Bethel’s total weekly attendance at all services is
about 1500. To accommodate its congregation Bethel must
hold four services every Sunday—three in Silver Spring and
one in Gaithersburg. The number of services restricts their
length, and requires that Communion not be held until after
the services.

   Time and space limitations also sometimes require Bethel
to cut short its important "Altar Call" practice, in which
attendees may publicly dedicate their lives to Christ, join the
church, or request specific prayers. After the service, the
director of Altar Call traditionally conducts conversations
with those who have come forward regarding their spiritual
beliefs. Because the church itself lacks facilities to accommo-
date these conversations, the director must use a small, parti-
tioned area in the visitor center.

   Even with four services each Sunday, Bethel faces over-
crowding, and ushers must sometimes prevent worshipers
from entering the sanctuary. Bethel also lacks facilities for
other programs, including religious education, health educa-
4      BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
tion, and various counseling services. And because adults use
all available classrooms, Bethel is unable to provide programs
exclusively for youths.

  For all of these reasons, in 2004 Bethel purchased a 119-
acre property on Brink Road, also in Montgomery County.
Bethel planned to build a new, larger church on this property.

   The Brink Road property is located within a 93,000-acre
area that the County designated in 1980 as an agricultural
reserve. To preserve the environmental and aesthetic benefits
of open spaces in the agricultural reserve, the County zoned
most of it as a "rural density transfer zone" subject to a trans-
ferable development rights system. Under that system, devel-
opers can purchase rights from landowners in the rural density
transfer zone to build in other areas of the County. The prop-
erty of the landowner who sells the development rights is then
subject to an easement, which restricts the density of residen-
tial development permitted on that property. Prior to 2007, the
easements did not affect institutional use of property in the
zone, so a church was a permitted use on Bethel’s property.

   Under the County’s water and sewer plan, however, the
County generally did not provide public service in rural den-
sity transfer zones, though it did consider case-by-case excep-
tions to that policy. Before 2005, the County’s private
institutional facilities policy provided a means by which insti-
tutional users, including religious institutions like Bethel,
could request amendments to the County’s water and sewer
plan. In 2001, Bethel’s predecessor on the Brink Road prop-
erty, Farm Development Company, LLC, requested such an
amendment, which would have provided it with public water
and sewer service, and allowed it to build four 1000-seat
churches.

   At least partially in response to this request, in 2003 the
County began reviewing its private institutional facilities pol-
icy and considered changes that would have prevented Farm
        BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY                      5
Development and other institutional users in the rural density
transfer zone from gaining access to the public water and
sewer system. The County did not at that time implement any
such changes, but indicated that further review of the policy
would be needed.

   In 2004, after purchasing the Brink Road property, Bethel
substituted itself for Farm Development on the request for
public water and sewer service. Bethel planned to build a
3000-seat church, a school, a daycare building, a social hall,
and offices on the property. In November 2005, the Council
denied Bethel’s request and in the same meeting approved an
amendment to the water and sewer plan prohibiting public
water and sewer service to private institutional facilities in the
rural density transfer zone.

   In January 2006, Bethel filed a petition for administrative
mandamus in state court, challenging the denial of its applica-
tion for public water and sewer service as unlawful, arbitrary,
capricious, unsupported by substantial evidence, and violative
of the Maryland Declaration of Rights and the Religious Land
Use and Institutionalized Persons Act of 2000 ("RLUIPA"),
42 U.S.C. § 2000cc et seq. Two years later, the state court
granted summary judgment to the County; the Court of Spe-
cial Appeals later affirmed. See Bethel World Outreach
Church v. Montgomery Cnty., 967 A.2d 232 (Md. Ct. Spec.
App. 2009).

   While Bethel’s state court action was pending, the County
Council considered the application of another religious insti-
tution, Derwood Bible Church, for approval of the private
well and septic system necessary to build a 1500-seat church
in the rural density transfer zone.1 In February 2006, the
  1
    With a private well and septic system, a property owner provides for
its own water and sanitary needs and does not require access to the public
water and sewer system. Montgomery County, however, still requires an
owner to obtain approval from the County for large private systems.
6      BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
Council approved an amendment to the County’s water and
sewer plan that restricted the size of new private well and sep-
tic systems in rural density transfer zones. A month later, the
County denied Derwood’s request because Derwood’s pro-
posed private well and septic system exceeded the maximum
capacity permitted by this amendment, known as the Knapp
Cap.

   Because the County had earlier (in November 2005)
amended its water and sewer plan to prevent private institu-
tional facilities from obtaining access to the public water and
sewer system, the Knapp Cap’s restriction on private systems
effectively imposed a size limitation on new private institu-
tional facilities in the rural density transfer zone. In response
to this limitation, Bethel modified its plan in order to comply
with the Knapp Cap, and in January 2007 applied for a private
well and septic system to support the construction of a smal-
ler, 800-seat church.

   In October 2007, while that application was pending, the
County Council adopted an amendment to its zoning provi-
sions, ZTA 07-07, which prohibits a landowner from building
a private institutional facility on any property subject to a
transferable development rights easement. Because Bethel’s
property is subject to such an easement, ZTA 07-07 bars it
from building even the smaller 800-seat church. In April
2008, the County "deferred" Bethel’s well and septic applica-
tion pending submission of a proposed use consistent with
ZTA 07-07 (i.e., agriculture or single family homes); Bethel’s
appears to have been the only pending application effectively
denied based on ZTA 07-07.

   A month later, in May 2008, Bethel filed this action in fed-
eral court alleging that ZTA 07-07 and the "deferral" of its
application for a well and septic system violated its rights
under RLUIPA, the First and Fourteenth Amendments, and
the Maryland Declaration of Rights. After completion of dis-
covery, the County moved for summary judgment. The dis-
         BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY                           7
trict court conducted a hearing and then granted summary
judgment to the County on all claims. Bethel noted a timely
appeal. We review the district court’s grant of summary judg-
ment de novo. Waller ex rel. Estate of Hunt v. City of Dan-
ville, 556 F.3d 171, 174 (4th Cir. 2009).2

                                      II.

   Bethel’s principal appellate argument is that the County
violated the substantial burden provision of RLUIPA. See 42
U.S.C. § 2000cc(a)(1). That provision prohibits the imposi-
tion or implementation of any land use regulation in a manner
that:

      imposes a substantial burden on the religious exer-
      cise of a person, including a religious assembly or
      institution, unless the government demonstrates that
      imposition of the burden on that person, assembly, or
      institution —
  2
    The County briefly argues that the 2007 state court judgment consti-
tutes collateral estoppel or res judicata, barring this federal action. This
argument fails. Collateral estoppel, which only bars relitigation of issues
actually resolved in a previous suit, see Colandrea v. Wilde Lake Cmty.
Ass’n, 761 A.2d 899, 907 (Md. 2000), has no applicability to this case. For
the state court action did not address, let alone resolve, the issues raised
here, i.e., whether the County violated the law by passing ZTA 07-07 and
deferring Bethel’s application for a private well and septic system.
Although res judicata does bar relitigation of all claims that could have
been resolved in an earlier action, see Alvey v. Alvey, 171 A.2d 92, 94
(Md. 1961), it too is inapplicable to the present action. This is so because
the County enacted ZTA 07-07 in October 2007, more than a year after
Bethel initiated its state court action; to avoid res judicata, a plaintiff need
not "expand its suit in order to add a claim that it could not have asserted
at the time suit was commenced." NBN Broad., Inc. v. Sheridan Broad.
Networks, Inc., 105 F.3d 72, 78 (2d Cir. 1997); see also Young-Henderson
v. Spartanburg Area Mental Health Ctr., 945 F.2d 770, 774 & n.3 (4th
Cir. 1991); Howard Cnty. v. Eberhart, 473 A.2d 509, 513 (Md. Ct. Spec.
App. 1984).
8       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
           (A) is in furtherance of a compelling gov-
           ernmental interest; and

           (B) is the least restrictive means of further-
           ing that compelling governmental interest.

Id.3 "Religious exercise" includes "[t]he use, building, or con-
version of real property for the purpose of religious exercise."
Id. § 2000cc–5(7).

                                     A.

   Before turning to the merits of Bethel’s substantial burden
claim, we note that the district court’s substantial burden anal-
ysis rested on two misunderstandings of the appropriate legal
standards. We address these in turn.

                                     1.

   First, in considering whether the County imposed a sub-
stantial burden on Bethel’s religious exercise, the district
court erred in applying, without any modification for the land
use context, the standard applicable in RLUIPA institutional-
ized persons cases.

   In the institutionalized persons context, we have defined a
substantial burden on religious exercise as one in which "a
state or local government, through act or omission, ‘put[s]
    3
    This provision applies only when the substantial burden (1) is imposed
in a program that receives federal assistance, or (2) affects interstate com-
merce, or (3) is imposed in the implementation of a land use regulation
involving an individualized governmental assessment. See 42 U.S.C.
§ 2000cc(a)(2)(A)-(C). Contrary to the County’s suggestion, Bethel has
established at least one of these requirements since ZTA 07-07 prevents
Bethel from building a church on its property, an activity that clearly
affects interstate commerce. See, e.g., Westchester Day Sch. v. Vill. of
Mamaroneck, 504 F.3d 338, 354 (2d Cir. 2007) (noting that "commercial
building construction is activity affecting interstate commerce").
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY                9
substantial pressure on an adherent to modify his behavior
and to violate his beliefs.’" Lovelace v. Lee, 472 F.3d 174,
187 (4th Cir. 2006). We borrowed this standard from the
Supreme Court’s language in Thomas v. Review Board of
Indiana Employment Security Division, 450 U.S. 707, 718
(1981), a case in which the Court struck down as violative of
the First Amendment the Government’s denial of unemploy-
ment benefits to a Jehovah’s Witness who quit his job in a
war materials plant because of his religious beliefs. See 450
U.S. at 707-18. This standard is entirely appropriate in the
institutionalized persons context, since the Government can
employ its absolute control over prisoners (like its absolute
control over eligibility for unemployment benefits) to pres-
sure a person to violate his religious beliefs.

   But the Government lacks comparable control in the land
use context. Even government action preventing a religious
organization from building a church will rarely, if ever, force
the organization to violate its religious beliefs, because the
organization can usually locate its church elsewhere. See
Westchester Day Sch. v. Vill. of Mamaroneck, 504 F.3d 338,
348-49 (2d Cir. 2007) ("[I]n the context of land use, a reli-
gious institution is not ordinarily faced with the . . . dilemma
of choosing between religious precepts and government bene-
fits."). Thus, requiring a religious organization to prove that
a land use regulation pressured it to violate its beliefs would
be tantamount to eliminating RLUIPA’s substantial burden
protection in the land use context. It seems very unlikely that
Congress intended this.

   We note that no appellate court has applied an unmodified
Lovelace-like standard in the land use context. That is, none
has required a plaintiff asserting that a land use regulation
imposes a substantial burden in violation of RLUIPA to prove
that the regulation pressures the plaintiff to violate its beliefs.
Rather, every one of our sister circuits to have considered the
question has held that, in the land use context, a plaintiff can
succeed on a substantial burden claim by establishing that a
10     BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
government regulation puts substantial pressure on it to mod-
ify its behavior. See Westchester Day Sch., 504 F.3d at 349
("[In the land use context,] courts appropriately speak of gov-
ernment action that directly coerces the religious institution to
change its behavior . . . ." (emphasis in original)); Guru
Nanak Sikh Soc’y of Yuba City v. Cnty. of Sutter, 456 F.3d
978, 988-89 (9th Cir. 2006) ("[A] substantial burden on reli-
gious exercise must impose a significantly great restriction or
onus upon such exercise." (internal quotation marks omit-
ted)); Midrash Sephardi, Inc. v. Town of Surfside, 366 F.3d
1214, 1227 (11th Cir. 2004) ("[A] substantial burden is akin
to significant pressure which directly coerces the religious
adherent to conform his or her behavior accordingly." (inter-
nal quotation marks omitted)); Civil Liberties for Urban
Believers v. City of Chicago, 342 F.3d 752, 761 (7th Cir.
2003) ("[A] land-use regulation that imposes a substantial
burden on religious exercise is one that necessarily bears
direct, primary, and fundamental responsibility for rendering
religious exercise—including the use of real property for the
purpose thereof within the regulated jurisdiction generally—
effectively impracticable."). We believe that this standard best
accords with RLUIPA.

                               2.

   The district court also erred in requiring Bethel to show that
the County "targeted" it in order to succeed on its substantial
burden claim. See Mot. Hr’g Tr. at 146, No. PJM-08-1195 (D.
Md. Sept. 26, 2011) ("There’s no way in which the court can
find that [Bethel has] been targeted . . . this was a generic
decision that . . . preexisted even the presence of the church
in the county.").

   Of course, we recognize that when a plaintiff challenges an
apparently neutral law of general applicability as violative of
the First Amendment, it must demonstrate that the statute tar-
gets its religious beliefs or practices. See Emp’t Div., Dep’t of
Human Res. of Or. v. Smith, 494 U.S. 872, 879 (1990) ("[T]he
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY             11
right of free exercise does not relieve an individual of the
obligation to comply with a valid and neutral law of general
applicability." (internal quotation marks omitted)); see also
Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah,
508 U.S. 520, 533 (1993) ("Although a law targeting religious
beliefs as such is never permissible, if the object of a law is
to infringe upon or restrict practices because of their religious
motivation, the law is not neutral . . . .").

   The district court undoubtedly drew on this First Amend-
ment principle in requiring Bethel to demonstrate that the
County targeted it. But RLUIPA’s history indicates that Con-
gress intended that the statute do more than merely codify
First Amendment jurisprudence. See Madison v. Riter, 355
F.3d 310, 314-315 (4th Cir. 2003) (explaining RLUIPA’s his-
tory); see also Smith v. Ozmint, 578 F.3d 246, 251 (4th Cir.
2009) (finding that RLUIPA protects an institutionalized per-
son from a substantial burden on his religious exercise even
when the burden is imposed by a neutral and generally appli-
cable policy). Moreover, RLUIPA’s statutory language and
structure reflect this intent.

   First, RLUIPA’s substantial burden provision says nothing
about targeting. Rather, it simply forbids government from
imposing a substantial burden on religious exercise unless the
Government demonstrates that it has used the least restrictive
means of furthering a compelling governmental interest; that
is, unless the governmental action satisfies strict scrutiny. 42
U.S.C. § 2000cc(a)(1).

   Moreover, as Bethel points out, RLUIPA contains a sepa-
rate provision forbidding discrimination. See id.
§ 2000cc(b)(2) (prohibiting government from imposing or
implementing "a land use regulation that discriminates against
any assembly or institution on the basis of religion or reli-
gious denomination"). In construing a statute, a court must
presume that Congress did not intend to enact superfluous
provisions. See Astoria Fed. Sav. & Loan Ass’n v. Solimino,
12      BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
501 U.S. 104, 112 (1991) ("[O]f course we construe statutes,
where possible, so as to avoid rendering superfluous any parts
thereof."). Requiring a religious institution to show that it has
been targeted on the basis of religion in order to succeed on
a substantial burden claim would render the nondiscrimina-
tion provision superfluous.

    Therefore, it seems clear that the substantial burden provi-
sion protects against non-discriminatory, as well as discrimi-
natory, conduct that imposes a substantial burden on religion.
Accordingly, a religious organization asserting that a land use
regulation has imposed a substantial burden on its religious
exercise need not show that the land use regulation targeted
it.4

  With these principles in mind, we turn to the merits of
Bethel’s substantial burden claim.

                                     B.

  Initially, we consider whether Bethel has presented evi-
dence of a triable issue of fact as to whether the County has
imposed a substantial burden on its religious exercise. When
   4
     This is not to say that a religious organization can state a RLUIPA sub-
stantial burden claim simply by alleging that it received an adverse land
use ruling. Certainly, Congress did not intend to permit religious organiza-
tions to exempt themselves from neutral zoning provisions. See 146 Cong.
Rec. S7776 (daily ed. July 27, 2000) (joint statement of Sens. Hatch and
Kennedy). Thus, a court will likely find that a religious organization has
not pled a substantial burden claim merely by alleging that it moved to an
area in which generally applicable zoning provisions bar construction of
churches and then was denied exemption from the zoning provisions to
build its church. See, e.g., Petra Presbyterian Church v. Vill. of North-
brook, 489 F.3d 846, 850-52 (7th Cir. 2007). But this is not such a case.
Here, the County permitted churches in the area at the time Bethel bought
its property, and Bethel sought to build a church long before the County
passed an ordinance, ZTA 07-07, prohibiting its construction. Moreover,
although ZTA 07-07 is neutral and generally applicable on its face, it is
not clear that it has thwarted the building plans of any secular institution.
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY              13
a religious organization buys property reasonably expecting to
build a church, governmental action impeding the building of
that church may impose a substantial burden. See Petra Pres-
byterian Church v. Vill. of Northbrook, 489 F.3d 846, 851
(7th Cir. 2007) ("[O]nce the organization has bought property
reasonably expecting to obtain a permit, the denial of the per-
mit may inflict a hardship on it."); see also Reaching Hearts
Int’l, Inc. v. Prince George’s Cnty., 584 F. Supp. 2d 766, 786-
87 (D. Md. 2008), aff’d by unpublished opinion, 368 F. App’x
370 (4th Cir. 2010). This is so even though other suitable
properties might be available, because the "delay, uncertainty,
and expense" of selling the current property and finding a new
one are themselves burdensome. See Saints Constantine &
Helen Greek Orthodox Church v. City of New Berlin, 396
F.3d 895, 899–901 (7th Cir. 2005).

   The County contends that Bethel could not reasonably
expect to build a church when it purchased the Brink Road
property because at that time the County had long been con-
sidering changes to its private institutional facilities policy to
limit such institutional uses. Further, the County argues,
"[t]here were no guarantees that Bethel would get all the nec-
essary approvals to build what it wanted." Appellee’s Br. at
50. But the County does not contest that it permitted churches
in the rural density transfer zone at the time Bethel bought the
property, and modern zoning practices are such that landown-
ers are rarely guaranteed approvals. Bethel has at the very
least offered evidence raising a question of material fact as to
whether it had a reasonable expectation of being able to build
a church.

   Moreover, we find it significant that the County has com-
pletely prevented Bethel from building any church on its
property, rather than simply imposing limitations on a new
building. See, e.g., Westchester Day Sch., 504 F.3d at 352
(considering as a factor in its substantial burden analysis
whether village’s denial of school’s application was condi-
tional or absolute); Guru Nanak, 456 F.3d at 991-92 (finding
14     BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
substantial burden where county’s two denials of Guru
Nanak’s application significantly lessened the prospect of
being able to build a temple in the future).

   Although the County suggests that Bethel’s burden is not
substantial because the organization already owns one facility
and rents another, Bethel has presented considerable evidence
that its current facilities inadequately serve its needs. Specifi-
cally, insufficient space forces Bethel to hold four services
every Sunday, and to shorten services, interfering with Com-
munion and the church’s "Altar Call" practice. Bethel’s pres-
ent facilities are overcrowded, requiring ushers to turn people
away from services and limiting Bethel’s ability to offer vari-
ous programs. Bethel’s pastor testified that the lack of ade-
quate facilities creates a sense of disunity because the
congregation is divided into so many separate services.

   If Bethel’s proffered evidence is believed, a fact finder
could certainly conclude that Bethel’s current facilities do not
adequately serve its religious purposes, and that the planned
800-seat church would alleviate Bethel’s burden. See West-
chester Day Sch., 504 F.3d at 345, 352-53 (finding a substan-
tial burden where village denied religious school’s application
for a special use permit to expand, as existing facility lacked
sufficient space to meet school’s needs); Reaching Hearts,
584 F. Supp. 2d at 786-87 (upholding jury verdict for reli-
gious congregation on substantial burden claim where current
leased facility was too small to accommodate congregation,
congregation could not construct a religious school, and abil-
ity to hold activities was limited). Viewing the facts in the
light most favorable to Bethel, we must conclude that the dis-
trict court erred in holding as a matter of law that the County
did not impose a substantial burden on Bethel’s religious
exercise.

   But of course a governmental regulation violates RLUIPA
by imposing a substantial burden on religious exercise only if
the regulation fails to satisfy strict scrutiny. See 42 U.S.C.
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY            15
§ 2000cc(a)(1). That is, if the County has offered undisputed
facts showing that it has used the least restrictive means of
furthering a compelling governmental interest, we must none-
theless uphold the district court’s grant of summary judgment.

   The County maintains that it has done this. It points to its
interest in preserving agricultural land, water quality, and
open space and managing traffic and noise in the rural density
transfer zone. Assuming, without deciding, that this consti-
tutes a compelling interest, the County has failed to demon-
strate that, as a matter of law, ZTA 07-07 is the least
restrictive means of furthering that interest. The County has
presented no evidence that its interest in preserving the integ-
rity of the rural density transfer zone could not be served by
less restrictive means, like a minimum lot-size requirement or
an individualized review process. We therefore reverse the
district court’s grant of summary judgment to the County on
Bethel’s substantial burden claim.

                              III.

  We can more quickly resolve Bethel’s remaining argu-
ments.

                              A.

   In addition to its substantial burden claim, Bethel asserts
that the district court erred in granting the County summary
judgment on two other RLUIPA claims—its RLUIPA dis-
crimination claim and its RLUIPA unreasonable limitation
claim.

                               1.

   The nondiscrimination provision of RLUIPA provides: "No
government shall impose or implement a land use regulation
that discriminates against any assembly or institution on the
16     BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
basis of religion or religious denomination." 42 U.S.C.
§ 2000cc(b)(2).

   ZTA 07-07 is facially neutral: it applies to all private insti-
tutional facilities, not just churches or other religious struc-
tures. Bethel maintains, however, that it has offered extensive
evidence proving that the County adopted ZTA 07-07 because
of its hostility to large churches, and this violated RLUIPA’s
nondiscrimination provision.

   Bethel did produce evidence indicating that County resi-
dents opposed Bethel’s proposed facilities and also opposed
the large sanctuary proposed by Derwood Bible Church.
Bethel further points to the undisputed sequence of events
leading up to the County’s adoption of ZTA 07-07 as evi-
dence of discrimination. See Sylvia Dev. Corp. v. Calvert
Cnty., 48 F.3d 810, 819 (4th Cir. 1995) (recognizing the
sequence of events leading up to a challenged decision as pro-
bative of whether the decision-making body was motivated by
discriminatory intent (citing Vill. of Arlington Heights v.
Metro. Hous. Dev. Corp., 429 U.S. 252, 266-68 (1977))). The
County admits that it began reviewing its private institutional
facilities policy in part in response to the request submitted by
Bethel’s predecessor to build four 1000-seat churches. The
County also admits that it deferred Bethel’s application for
public water and sewer service while it considered, and ulti-
mately adopted, an amendment to the water and sewer plan
prohibiting public water and sewer service to private institu-
tional facilities in the rural density transfer zone. Further, it is
undisputed that the County adopted the Knapp Cap while
Derwood Bible Church’s application for a private well and
septic system was pending, and then denied Derwood’s appli-
cation because it did not comply with the Knapp Cap. Finally,
the County enacted ZTA 07-07 while Bethel’s application for
a private well and septic system was pending.

  This evidence could certainly support an inference that the
County took the measures it did to prevent Bethel and Der-
         BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY                        17
wood from going forward with their building plans. Bethel,
however, has failed to put forth any evidence that the County
took those measures because Bethel and Derwood are reli-
gious organizations. Rather, the County and the residents
involved in the process consistently expressed concern with
the size of the proposed facilities, which they considered
incompatible with the character of the agricultural reserve.
And Bethel has not presented evidence that the concern with
size was pretextual by, for example, pointing to other facili-
ties of the same size in the rural density transfer zone. Cf.
Reaching Hearts, 584 F. Supp. 2d at 781-82 (upholding jury’s
finding of intentional discrimination under the Equal Protec-
tion Clause where county departed from its normal procedures
in denying Reaching Hearts’ application to build a church,
Reaching Hearts’ application was the only one rejected out of
the twenty-eight presented and the only one that proposed a
church, and statements of community and county council
members indicated that they did not want another church
because existing churches were not "an asset to the commu-
nity").

   Because Bethel has failed to offer evidence that the County
discriminated against it on the basis of religion, we must
affirm the district court’s grant of summary judgment to the
County on Bethel’s RLUIPA nondiscrimination claim.5
  5
   Bethel also unconvincingly contends that the County discriminated
between religious denominations, pointing to the County’s approval of the
Archdiocese of Washington’s 2001 water and sewer category change
request, and conceptual approval of the Archdiocese’s preliminary plan to
build a church and associated school. But because the Archdiocese never
went forward with plans to build anything other than a cemetery on its
property, it cannot be considered a similarly situated entity for purposes
of proving discriminatory treatment. See Church of Scientology of Ga.,
Inc. v. City of Sandy Springs, 843 F. Supp. 2d 1328, 1361 (N.D. Ga. 2012)
("The application of a neutral ordinance may violate RLUIPA’s nondis-
crimination provision if it differentially treats similarly situated religious
assemblies on the basis of denomination.").
18     BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
                               2.

   Bethel’s unreasonable limitation claim fares no better.
RLUIPA’s unreasonable limitation provision provides that
government shall not impose or implement a land use regula-
tion that "unreasonably limits religious assemblies, institu-
tions, or structures within a jurisdiction." 42 U.S.C.
§ 2000cc(b)(3)(B). While a religious institution may succeed
on a substantial burden claim when government defeats its
reasonable expectation of being able to build on a particular
property, RLUIPA’s unreasonable limitation provision pre-
vents government from adopting policies that make it difficult
for religious institutions to locate anywhere within the juris-
diction. See Vision Church v. Vill. of Long Grove, 468 F.3d
975, 990-92 (7th Cir. 2006) (regulation requiring special use
permit to locate in a residential district left religious assem-
blies with "a reasonable opportunity to build within the Vil-
lage").

   ZTA 07-07 merely prohibits religious assemblies, along
with other institutional uses, on properties in the rural density
transfer zone that are encumbered by transferable develop-
ment rights easements. Bethel has failed to produce any evi-
dence suggesting that religious organizations are left without
a reasonable opportunity to build elsewhere in the County.
Thus, we hold that Bethel’s unreasonable limitation claim
fails as a matter of law and the district court did not err in
granting summary judgment to the County on this claim.

                               B.

   Finally, Bethel contends that the district court erred in
granting summary judgment to the County on Bethel’s consti-
tutional claims, i.e., Bethel’s contentions that the County vio-
lated its free exercise and equal protection rights under the
United States Constitution and the Maryland Declaration of
Rights.
       BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY             19
   We follow the Maryland courts in interpreting the free
exercise and equal protection provisions of the Maryland Dec-
laration of Rights in pari materia with their federal counter-
parts. See, e.g., Evans v. State, 914 A.2d 25, 67 (Md. 2006)
(equal protection); Stover v. Prince George’s Cnty., 752 A.2d
686, 695 (Md. Ct. Spec. App. 2000) (free exercise).

   Under the Free Exercise Clause, "a law that is neutral and
of general applicability need not be justified by a compelling
governmental interest even if the law has the incidental effect
of burdening a particular religious practice." Church of the
Lukumi Babalu Aye, 508 U.S. at 531. But "if the object of a
law is to infringe upon or restrict practices because of their
religious motivation, the law is not neutral." Id. at 533. On its
face, ZTA 07-07 is a neutral law of general applicability, and,
as discussed above, Bethel has failed to present evidence
tending to show that the object of ZTA 07-07 was to burden
practices because of their religious motivation.

   Thus, in resolving Bethel’s free exercise challenge we
apply rational basis scrutiny, which requires merely that the
law at issue be "rationally related to a legitimate governmen-
tal interest." Grace United Methodist Church v. City of Chey-
enne, 451 F.3d 643, 649 (10th Cir. 2006); see also Brown v.
City of Pittsburgh, 586 F.3d 263, 284 (3d Cir. 2009); Little-
field v. Forney Indep. Sch. Dist., 268 F.3d 275, 292 (5th Cir.
2001). Bethel cannot show that ZTA 07-07 is not rationally
related to a legitimate governmental interest. Limiting the
development of the agricultural reserve is a legitimate inter-
est, and ZTA 07-07 furthers that interest by prohibiting insti-
tutional uses on properties encumbered by transferable
development rights easements. See Sylvia Dev. Corp., 48 F.3d
at 821 n.3 ("[I]t is presumably a legitimate governmental pur-
pose to preserve the rural nature of a community and to main-
tain its aesthetic and functional characteristics through zoning
requirements."). Contrary to Bethel’s assertions, the distinc-
tion ZTA 07-07 draws between property owners that have
sold their transferable development rights and those that have
20     BETHEL WORLD OUTREACH v. MONTGOMERY COUNTY
not is rational. Therefore, the district court did not err in
granting summary judgment to the County on Bethel’s free
exercise claim.

   Nor did the district court err in granting summary judgment
to the County on Bethel’s equal protection claim. Bethel has
failed to present evidence that the County discriminated
against it on the basis of religion. Bethel’s "class of one"
claim must fail because the County’s actions survive rational
basis scrutiny. See generally Willis v. Town of Marshall, 426
F.3d 251, 263 (4th Cir. 2005).

                             IV.

   For the reasons set forth above, we affirm in part, reverse
in part, and remand for further proceedings consistent with
this opinion.

                                      AFFIRMED IN PART,
                                      REVERSED IN PART,
                                         AND REMANDED